
	
		III
		111th CONGRESS
		2d Session
		S. RES. 504
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mr. Wicker (for himself
			 and Mr. Cochran) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing the condolences of the Senate to
		  those affected by the tragic events following the tornado that hit central
		  Mississippi on April 24, 2010. 
	
	
		Whereas, on the afternoon of April 24, 2010, a tornado
			 passed across the State of Mississippi, leaving a path of destruction
			 11/2 miles wide;
		Whereas 10 lives were tragically lost, and many other
			 people were injured;
		Whereas this tornado was classified as an EF–4 by the
			 National Weather Service, with winds estimated at 170 miles per hour;
		Whereas the tornado is the largest to strike Mississippi
			 since 2001;
		Whereas almost 1,000 homes were damaged or
			 destroyed;
		Whereas thousands of residents across 18 counties have
			 been displaced from their homes; and
		Whereas, in response to the declaration by the President
			 of a major disaster, the Administrator of the Federal Emergency Management
			 Agency has made Federal disaster assistance available for the State of
			 Mississippi to assist in local recovery efforts: Now, therefore, be it
		
	
		That the Senate—
			(1)expresses its
			 heartfelt condolences to the families and friends of those who lost their lives
			 in the terrible events of April 24, 2010;
			(2)extends its
			 wishes for a full recovery for all those who were injured;
			(3)extends its
			 thanks to the first responders, firefighters, law enforcement, and medical
			 personnel who took quick action to provide aid and comfort to the victims;
			 and
			(4)stands with the
			 people of Mississippi as they begin the healing process following this terrible
			 event.
			
